72126: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-16780: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72126


Short Caption:DOLORES VS. STATE, DEP'T OF EMPLOYMENT SEC. DIV.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A732941Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:01/17/2017 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:02/09/2018How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantEugenio DoloresDawn R. Miller
							(Nevada Legal Services/Las Vegas)
						


RespondentKatie JohnsonLaurie L. Trotter
							(State of Nevada/DETR)
						


RespondentRenee OlsonLaurie L. Trotter
							(State of Nevada/DETR)
						


RespondentThe State of Nevada Employment Security DivisionLaurie L. Trotter
							(State of Nevada/DETR)
						





Docket Entries


DateTypeDescriptionPending?Document


01/13/2017Filing FeeAppeal Filing fee waived.  In Forma Pauperis.


01/13/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-01456




01/13/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-01458




01/17/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel.17-01617




01/30/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-03337




01/30/2017Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement).17-03344




02/02/2017Notice/IncomingFiled Certificate of Service (Docketing Statement served on Settlement Judge).17-03799




02/21/2017Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.17-06023




02/24/2017Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.17-06506




03/28/2017Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.17-10380




04/03/2017Transcript RequestFiled Certificate of No Transcript Being Requested.17-10965




05/25/2017AppendixFiled Joint Appendix.17-17506




05/25/2017BriefFiled Appellants Opening Brief.17-17564




06/26/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Answering Brief due: July 10, 2017.17-21121




07/11/2017BriefFiled Respondent ESD's Answering Brief.17-22855




08/08/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Reply Brief due: August 24, 2017.17-26236




08/24/2017BriefFiled Appellant's Reply Brief.17-28485




08/24/2017Case Status UpdateBriefing Completed/To Screening.


02/09/2018Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.18-05447




05/03/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Gibbons, J. Majority: Gibbons/Douglas/Pickering/Hardesty/Parraguirre/Stiglich. Cherry, J. concurs in the result only .134 Nev. Adv. Opn. No. 34. EN BANC18-16780




05/30/2018RemittiturIssued Remittitur.18-20473




05/30/2018Case Status UpdateRemittitur Issued/Case Closed.


06/13/2018RemittiturFiled Remittitur. Received by District Court Clerk on June 4, 2018.18-20473





Combined Case View